Ellsworth, J.
(concurring specially). While I concur in the result and generally in all points passed upon by the foregoing opinion on the point of the jurisdiction of Judge Burr to act in the case at bar, I limit my concurrence to the holding that the order made by Judge Crawford sufficiently described the action or proceeding in which he was requested to act; and, that the proceeding in question arising as it did out of and depending for its existence upon an action pending .in the district court of the tenth judicial district, may be regarded as a pending action within the meaning of § 6765, ¡Revised Codes 1905. This, together with the fact that as Judge Burr was in any event unquestionably acting as judge de facto of the tenth judicial district, his judgment was merely voidable, and not void, and that no attack upon it has been made as provided by § 6766, Revised Codes 1905, — is, I think, sufficient to warrant the result announced by the opinion. The following language used in the opinion in construing § 6765, I consider dicta and entirely unnecessary to a decision of the point presented and an expression which I cannot accept in any part. “We think counsel’s construction of this section altogether too narrow. By the use of the words, fin which such action or proceeding is at the *369time pending,’ it was not the legislative intent to restrict the jurisdiction of the judge thus requested to act in a district other than- the one in which he is elected, to causes only which were then pending. Such words were there employed merely to designate what judge could legally make such request, and they have no reference to any particular subject-matter of which such requested judge may take jurisdiction.” I believe that the jurisdiction conferred by such request on a judge from another district than that in which the action is pending is limited by express terms of § 6765 preceding subdivision 1, as well as by the terms of this subdivision, to a case or eases particularly described in the request then pending in the district in which the outside judge is requested to act; and that the words, “is at the time pending,” refer directly to the action of which jurisdiction is intended to be conferred. A blanket request made to a judge of a district not adjoining, to act generally in any cases not pending or not particularly described, does not, as I construe it, confer jurisdiction to act under subdivision 1 of § 6765.